The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	This action is responsive to the application filed on 02/18/2022 which claims priority of provisional application filed on 2/19/2013.  Claims 1-20 are pending in the case.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because claims 17-20 are directed to a computer readable storage medium that could be non-transitory medium or transitory medium since the specification is silent with respect to which the medium includes or excludes. As such, in a broadest reasonable interpretation, the claimed medium can include signal per se which is non-statutory. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ceze et al (US 20110258532 A1).
Referring to claim 1, Ceze discloses a method of providing visualization data to a client device, comprising: 
receiving, by a client application on the client device, a user input to change a visual characteristic of a display object tree; ([0127] of Ceze, based on key/input data of the portions of the rendered DOM tree, displaying the visual characteristics of an object/DOM tree depending on if some portion of the data is matched portion in the memory or not)
5transmitting, to a server comprising a server cache and in response to the user input, an event message comprising an indication of the user input; ([0127] of Ceze, based on key/input data of the portions of the rendered DOM tree, displaying the visual characteristics of an object/DOM tree depending on if some portion of the data is matched portion in the memory or not)
updating, using a client cache and based on the user input, the display object tree on the client device; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version of the DOM tree in Fig. 2 of Ceze)
receiving, from the server, a description of a difference tree, ([0040] of Ceze, “different instances of the same page may share some common portions of the DOM, while having other unique portions that differentiate one instance over the next instance of the page”) wherein the 10server is configured to generate the difference tree based on the user input and a display tree stored in the server cache; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the display tree is a combination of a cached DOM tree and the currently constructed DOM tree vs. a previously cached tree from previous time at step 1806 and [0069]-[0073] of Ceze where the trees have different a plurality of vertices, such as DOM tree in Fig. 2 with vertices of 66, 68, 70 of that particular DOM tree ([0006] of the current Specification recites “A description of a display tree comprising a plurality of vertices, wherein each vertex has one 
5 or more associated display objects is received”)
patching, based on the description of the difference tree, the display tree in the client cache; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version of the DOM tree in Fig. 2 of Ceze.  Further, [0077]-[0078] of Ceze, pre-fetching can help pre-derive DOM or portion of a DOM prior to request the page hence once the request is received, there is no server delay due to pre-fetched portion of the page) and 
selectively updating, subsequent to the patching and based on the display tree, 15the display object tree on the client device.  (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version of the DOM tree in Fig. 2 of Ceze also as shown in Fig. 2 of Ceze, display objects are each of the vertex of the DOM tree)

 	Referring to claim 2, Ceze discloses the method of claim 1, wherein updating the display object tree using the client cache incurs no server delay.  ([0077]-[0078] of Ceze, pre-fetching can help pre-derive DOM or portion of a DOM prior to request the page hence once the request is received, there is no server delay due to pre-fetched portion of the page)

 	Referring to claim 3, Ceze discloses the method of claim 1, wherein selectively updating the display object tree on the client device comprises refraining from updating the display object tree upon a 20determination that the user input is a valid user input.  (the current Specification does not give a “valid user input” a specific definition, under BRI, the Examiner will interpret as if the user input is received by the system, then it is a “valid user input”.  [0127] of Ceze, based on key/input data of the portions of the rendered DOM tree, displaying the visual characteristics of an object/DOM tree depending on if some portion of the data is matched portion in the memory or not)

 	Referring to claim 10, Ceze discloses the method of claim 1, wherein the description of the difference tree is transmitted using a reference/optimistic/screen/typed value (ROST) data transfer format.  (The current Specification does not give ROST data any special meaning and only describes the functionality of ROST data transfer format.  Also ROST data transfer format is not a well-known term in the art, therefore under BRI, ROST is only a name for a type of data transfer format, such as the method Ceze uses to transfer display tree format, as explained above)

 Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 4-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceze et al (US 20110258532 A1) and Quine (US 20120290940 A1). 
Referring to claim 4, Ceze discloses the method of claim 1.  Ceze does not specifically disclose “wherein a plurality of display objects is assigned to each of a plurality of vertices of the display object tree, wherein the user input comprises a mask, wherein the mask specifies visual characteristics of the plurality of vertices.”  
However, Quine discloses wherein a plurality of display objects is assigned to each of a plurality of vertices of the display object tree, wherein the user input comprises a mask, wherein the mask specifies visual characteristics of the plurality of vertices, wherein the visual characteristics of a given vertex simultaneously controls display attributes 25of all display objects assigned to the given vertex (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Ceze and Quine are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree using different constructions of the DOM tree for display with assigning object script for visual representation as taught by Quine because doing so to indicate grouping of certain shared/common characteristics of data models so when one element is updated visually, to save user time and computer power, the shared characteristics of the elements are also updated.  ([0017] of Quine)

 	Referring to claim 5, Ceze and Quine disclose the method of claim 4, wherein the mask comprises (i) a screen mask corresponding to the visual characteristics of the display object tree displayed on the client application, and (ii) a reference mask corresponding to the visual characteristics of the display tree stored in a server cache.  (Fig. 4 and [0042]-[0046] of Ceze, static portion of the DOM is the same for both the stored instance and the requested instance of the page, hence, it is the claimed “reference mask” as the DOM tree stored in the server.  The dynamic portion of the DOM is unique to the requested instance of the page that is created based on new data requests, hence, “screen mask” that is unique to each user request to display the fetched DOM from the server.  “Mask” is taught by Quine as explained above).

 	Referring to claim 306, Ceze and Quine disclose the method of claim 5, further comprising: 59 150675032.1U.S. Patent ApplicationAttorney Docket No. 087878-8002.US02updating, based on the user input, the screen mask; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version of the DOM tree in Fig. 2 of Ceze.  Further, [0077]-[0078] of Ceze, pre-fetching can help pre-derive DOM or portion of a DOM prior to request the page hence once the request is received, there is no server delay due to pre-fetched portion of the page) and refraining, prior to receiving the description of the difference tree, from updating the reference mask. ([0043] of Ceze, “when a unique instance of a page (for example, an "itemdetail" page) has never been fetched or cached on a computer device, and that instance of the page is requested, the described aspects provide a behavior that results in fetching the page data (for example, including the hyper text markup language (html) or extensible html (xhtml), cascading sheet style (css), and javascript as)) and creating a static portion of a document object model (DOM) from the xhtml and css. This static portion of the DOM is stored in cache and can be reused. For that page, the js is then executed, resulting in one or more data requests (for example, an XMLHttpRequest (XHR)). The initial js and the handling of each of the one or more responses results in the creating of one or more dynamic portions of the DOM for that instance of the page. Then, when a second instance of the page is requested, the static DOM portion can be reused, and the js is executed for the new query string of the request corresponding to the second instance of the page, resulting in one or more new data requests and the creating of one or more dynamic portions of the DOM for the new instance of the page. As a result, the shared DOM includes at least one static portion and one or more dynamic portions, enabling the DOM to define a shared DOM for use in rendering different instances of the page.”  Since no/some portion of instance of the page, if no changed, doesn’t have to be feteched unless changes are made)

	Referring to claim 7, Ceze and Quine disclose the method of claim 5, further comprising: 5updating, based on the user input prior to receiving the description of the difference tree, the screen mask; and updating, based on the description of the difference tree, the reference mask.  ([0046] of Ceze, “the DOM and corresponding page content may be cached, and the cache may include a derivative cache or a structured cache. The derivative cache may store content derived from received content. For example, in one aspect, upon receipt of raw content, such as but not limited to xhtml, cascading sheet styles or javascript, the computer device may further process the raw content to generate derivative content. For instance, in an aspect, it should be appreciated that the derivative content may include the static portion of the DOM, e.g., the static portion of the DOM may be created and/or derived from the received xhtml and css. It may be determined to store the derivative content, for example, in the derivative cache, as the resources expended to generate derivative content are relatively expensive. In one aspect, this caching of derivative content may assist in efficiently facilitating subsequent usage of the cached content through the use of this pre-prepared, derivative content, such as if the content is used frequently.”)

 	Referring to claim 109, Ceze discloses the method of claim 1, Ceze does not specifically disclose “wherein the visual characteristics include information about whether or not each of the plurality of vertices are visually occluded.”
	However, Quine discloses wherein the visual characteristics include information about whether or not each of the plurality of vertices are visually occluded (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Ceze and Quine are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree using different constructions of the DOM tree for display with assigning object script for visual representation as taught by Quine because doing so to indicate grouping of certain shared/common characteristics of data models so when one element is updated visually, to save user time and computer power, the shared characteristics of the elements are also updated.  ([0017] of Quine)

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceze et al (US 20110258532 A1) and Quine (US 20120290940 A1) and in view of Desai et al (US 7386835 B1). 
 	Referring to claim 8, Ceze and Quine disclose the method of claim 5.  Ceze in view of Quine do not specifically disclose “wherein the screen mask and the reference mask are Boolean functions.”
However, Desai discloses wherein the screen mask and the reference mask are Boolean functions (The current Specification is not clear on the screen mask and the reference mask are Boolean function, but only explained in [0265] of the Specification, “Masks are a way to limit which descendants of a vertex are visible. A mask is a Boolean function mask (link), returning True if, given mask is in effect for the parent, a descendant characterized by link is visible.  A few examples: (1) Expansion mask: True/False for an expanded/collapsed object. For an 5 expanded object, all descendants are visible, for a collapsed one, none.”  Here, Fig. 3 and col. 8, lines 3-56 of Desai, where the child where the child can disappear from being displayed when the tree is collapsed, e.g., “+” collapses the child node, or child will be show when the tree is expanded, e.g., “-“ expand the child node.  Boolean function is only 0s and 1s in a programming logic gates and the expression of the functionality that allows the child node to expand to show” where Desai disclose the “expansion mask)
Ceze and Quine and Desai are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree using different constructions of the DOM tree for display with assigning object script for visual representation as taught by Quine and method of expanding/collapse child tree nodes taught by Desai because doing so to provide user any related child node information and enable children of parent array to be displayed.  Col. 8, lines 3-25 of Desai.

 	Independent claim 11, and its respective dependent claims 12-16, recites an apparatus that the method recited in independent claim 1, and its respective dependent claims 2-5 and 8.  Accordingly, independent claim 11, and its respective dependent claims 9-10 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-5 and 8, which are incorporated herein. 
 	
 	Independent claim 17, and its respective dependent claims 16-20, recites A computer program product comprising a computer readable storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method of independent claim 1, and its respective dependent claims 2-4. Accordingly, independent claim 17, and its respective dependent claims 16-20 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, which are incorporated herein. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al (US 20100268773 A1):  A system and method is provided for enabling an electronic device to efficiently access information content. A server browser accesses the information content over a network. The accessed information content is retrieved and adapted for presentation for the electronic device.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145